Citation Nr: 1114474	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1961 until May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Nashville, Tennessee, which denied service connection for the above-referenced claim.  

In November 2010, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge regarding the issues on appeal.   A transcript of the hearing has been obtained and is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran claims that his currently diagnosed diabetes mellitus is related to his military service.  Specifically, he asserts that while serving aboard the U.S.S. Black, the ship was in the official waters of the Republic of Vietnam.  He essentially claims that during this service, he set foot on the shores of Vietnam.  According to the Veteran he served as a boatswain's mate and an coxswain, and was involved in search and rescue missions; it was during one of these missions that the Veteran states he set foot on the shores in Vietnam.  He also essentially reports that he took liberty in Vietnam on two occasions.  It is his contention that he was exposed to herbicides during these incidents in which he visited Vietnam, and he attributes his diabetes mellitus to this alleged herbicide exposure.  

The Veteran's DD 214 confirms that he served aboard the U.S.S. Black.  This service personnel record lists his military occupational specialty as a deck hand.  However, it appears that no attempts have been made to obtain the Veteran's complete service personnel records.  Thus, there is no clear indication of record as to whether the Veteran actually set foot on the shores of Vietnam.

In an attempt to verify the Veteran's service in Vietnam, the RO contacted the Service Department in August 2006.  In a September 2006 response, the Service Department stated that the Veteran's personnel records do not contain enough information to make a definitive statement regarding any in country service in Vietnam.  However, it confirmed that the Veteran served aboard the U.S.S. Black at the time that the ship was located the official waters of Vietnam from July 4, 1965 until July 14, 1965.  No further attempts were made to obtain any information regarding whether the U.S.S. Black actually docked off the shores of Vietnam or the ship's activities while stationed in this location.

In light of the foregoing, the Board finds that further development is needed with respect to the Veteran's claim.  Specifically, further attempts must be made to verify whether the Veteran actually set foot in country in Vietnam during his military service.  Such further development is required under VA's duty to assist because any verification of the Veteran actually setting foot in Vietnam could trigger the presumptive service connection provisions regarding herbicide exposure and potentially entitle the Veteran to service connection for his currently diagnosed type II diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, the RO/AMC shall contact the National Personnel Research Center (NPRC), Department of the Navy, or any other appropriate agency, in an attempt to obtain more information regarding the U.S.S. Black's official duties while it was located in the official waters of Vietnam, whether the ship docked off the shores of Vietnam, and whether any of the ship's crew members actually set foot in country while located in this area.  Additionally, the RO/AMC should further research the Veteran's official duties during his military service, to include requesting all available service personnel records.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the National Personnel Records Center (NPRC), the Department of the Navy, or any other appropriate agency in an attempt to obtain the Veteran's available service personnel records.  In so doing, the RO/AMC should request information regarding the Veteran's military occupational specialties while serving aboard the U.S.S. Black, to include his reports of being involved with search and rescue missions on the shores of Vietnam.  All records and evidence obtained must be included in the claims file.  If said information is not available, the RO/AMC must so document and explain all attempts to obtain the requested information.   

2.  The RO/AMC shall contact the U.S. Army and Joint Services Records Research Center (JSRRC), the Department of the Navy, and any other appropriate federal agency to obtain command histories and deck logs from the U.S.S. Black for the period when the Veteran was aboard and the ship was in the waters of Vietnam, as noted above, and the Veteran's unit, to verify whether there is any verification of either ship docking at a Vietnam harbor, and any notation regarding the Veteran or other crew members taking liberty in Vietnam or being involved in search and rescue missions on the shores of Vietnam.  If the RO/AMC is unable to locate such records, the it must so indicate in a formal finding and specifically document what attempts were made to locate the requested records.

3.  Thereafter, the RO/AMC should readjudicate this claim, giving consideration to all information obtained through the foregoing development and any additional evidence that would verify the Veteran's contentions in support of his claim.  If the benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and  his representative with a Supplemental Statement of the Case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


